                                   1                              UNITED STATES DISTRICT COURT

                                   2                             NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4
                                       CELLSPIN SOFT, INC.,                       CASE NO. 17-cv-05928-YGR
                                   5
                                                    PLAINTIFF,
                                   6
                                               V.
                                   7
                                       FITBIT, INC.,
                                   8
                                                    DEFENDANT.
                                   9
                                       CELLSPIN SOFT, INC.,                       CASE NO. 17-cv-05929-YGR
                                  10
                                                    PLAINTIFF,
                                  11
                                               V.
                                  12
Northern District of California
 United States District Court




                                       MOOV, INC.,
                                  13
                                                    DEFENDANT.
                                  14
                                       CELLSPIN SOFT, INC.,                       CASE NO. 17-cv-05930-YGR
                                  15
                                                    PLAINTIFF,
                                  16
                                               V.
                                  17
                                       ADIDAS AMERICA, INC.,
                                  18
                                                    DEFENDANT.
                                  19
                                       CELLSPIN SOFT, INC.,
                                  20
                                                    PLAINTIFF,                    CASE NO. 17-cv-05931-YGR
                                  21
                                               V.
                                  22
                                       NIKE, INC.,
                                  23
                                                    DEFENDANT.
                                  24
                                       CELLSPIN SOFT, INC.,
                                  25
                                                    PLAINTIFF,
                                  26
                                             V.                                   CASE NO. 17-cv-05932-YGR
                                  27   UNDER ARMOUR, INC.,
                                  28                DEFENDANT.
                                   1   CELLSPIN SOFT, INC.,
                                   2               PLAINTIFF,

                                   3          V.

                                   4   FOSSIL GROUP, INC.,                         CASE NO. 17-cv-05933-YGR
                                   5               DEFENDANT.
                                   6   CELLSPIN SOFT, INC.,
                                   7               PLAINTIFF,
                                   8          V.                                   CASE NO. 17-cv-05934-YGR
                                   9   GARMIN INTERNATIONAL, INC. ET AL.,
                                  10               DEFENDANT.
                                  11   CELLSPIN SOFT, INC.,
                                  12               PLAINTIFF,
Northern District of California
 United States District Court




                                  13          V.                                   CASE NO. 17-cv-05936-YGR
                                  14   NIKON AMERICAS, INC. ET AL.,
                                  15               DEFENDANT.
                                  16   CELLSPIN SOFT, INC.,
                                  17               PLAINTIFF,
                                  18          V.                                   CASE NO. 17-cv-05937-YGR
                                  19   TOMTOM, INC. ET AL.,
                                  20               DEFENDANT.
                                  21   CELLSPIN SOFT, INC.,
                                  22               PLAINTIFF,
                                  23          V.                                   CASE NO. 17-cv-05938-YGR

                                  24   CANON U.S.A., INC.,
                                       _____________________________________
                                  25

                                  26

                                  27

                                  28
                                                                               2
                                   1   DEFENDANT.CELLSPIN SOFT, INC.,
                                   2               PLAINTIFF,               CASE NO. 17-cv-05939-YGR
                                   3          V.

                                   4   GOPRO, INC.,
                                   5               DEFENDANT.
                                   6   CELLSPIN SOFT, INC.,
                                                                            CASE NO. 17-cv-05941-YGR
                                   7               PLAINTIFF,
                                   8          V.

                                   9   PANASONIC CORPORATION OF NORTH
                                       AMERICA,
                                  10
                                                   DEFENDANT.
                                  11
                                       CELLSPIN SOFT, INC.,
                                  12                                        CASE NO. 17-cv-06881-YGR
Northern District of California
 United States District Court




                                                   PLAINTIFF,
                                  13
                                              V.
                                  14
                                       JK IMAGING LTD.,
                                  15
                                                   DEFENDANT.
                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                        3
                                   1          TO ALL PARTIES AND THEIR COUNSEL OF RECORD:

                                   2          In light of the Opinion of the Federal Circuit on June 26, 2019 to vacate the order of this

                                   3   Court dismissing plaintiff’s first amended complaint, parties who have not answered are ordered

                                   4   to do so by August 30, 2019. The stay in the remaining cases is hereby lifted and the compliance

                                   5   hearing(s) for a status update are vacated.

                                   6          In addition, each party is hereby notified that, pursuant to Fed. R. Civ. P. 16(b) and Civil

                                   7   L.R. 16-10, a specially set Case Management Conference shall be held in this case on

                                   8   Wednesday, October 9, 2019, at 2:00 p.m., at the United States District Court for the Northern

                                   9   District of California, Ronald V. Dellums Federal Building, Oakland, in Courtroom 1, 4th Floor.

                                  10          In order to assist the Court in managing these thirteen related patent actions, the parties

                                  11   shall file a joint case management statement (“CMC Statement”) fourteen days in advance of

                                  12   the case management conference date and the plaintiff shall assemble and deliver one Omnibus
Northern District of California
 United States District Court




                                  13   Statement, as explained further below. To expedite the creation of a useful document, the Court

                                  14   provides the following guidance. The CMC Statement should focus on issues to be discussed at

                                  15   the conference, issues in dispute, scheduling, and coordination to the extent possible. The CMC

                                  16   Statement may be streamlined if no issue exists. For instance, the standard case management

                                  17   statement includes:

                                  18           1. Jurisdiction and Service: The basis for the court’s subject matter jurisdiction over
                                  19          plaintiff’s claims and defendant’s counterclaims, whether any issues exist regarding
                                              personal jurisdiction or venue, whether any parties remain to be served, and, if any parties
                                  20          remain to be served, a proposed deadline for service.

                                  21   The Court anticipates that no issues exist in this regard. The parties may jointly so indicate in a
                                  22   single sentence response: “All parties agree there are no issues on this topic and none to be

                                  23   discussed.” With respect to sections 2 and 3:
                                              2. Facts: A brief chronology of the facts and a statement of the principal factual issues in
                                  24
                                              dispute.
                                  25          3. Legal Issues: A brief statement, without extended legal argument, of the disputed points
                                              of law, including reference to specific statutes and decisions.
                                  26
                                       The Court counsels the parties to focus on the word “brief.” Plaintiff shall provide its response as
                                  27
                                       it applies to all cases in the body of the CMC Statement itself. Explanations regarding the
                                  28
                                                                                         4
                                       specifics of each individual case shall be provided in an Attachment A-1 to the CMC Statement.
                                   1
                                       Each defendant shall provide its own response as an Attachment A-2 to the CMC Statement filed
                                   2
                                       separately in each’s respective case. In the Omnibus Case Management Order to be delivered
                                   3   to the Court, plaintiff’s counsel shall compile and organize (by case number) all Attachment
                                   4   A(s) together.
                                   5          With respect to section “4. Motions: All prior and pending motions, their current status,

                                   6   and any anticipated motions,” the parties need not repeat the prior motions of which the Court is
                                       aware. Next, the Court assumes that the parties may file a standard set of motions, if needed,
                                   7
                                       including discovery, claim construction, one summary judgment on the merits, and Daubert. The
                                   8
                                       Court will discuss that set of motions. A party should only elaborate if it would like to discuss
                                   9
                                       another motion or where an early motion is required and an explanation in writing in advance of
                                  10   the conference would promote efficiency.
                                  11          With respect to scheduling (section 17) including amendments (section 5), disclosures
                                  12   (section 7), and discovery (section 8), the time frames outlined in the Northern District Rules shall
Northern District of California
 United States District Court




                                       be presumptively employed and the CMC Statement shall include a chart with those dates.
                                  13
                                       Further, the Court will presumptively employ the Northern District protective order for patent
                                  14
                                       cases revised to include the Court’s own discovery protocol. These sections should be discussed
                                  15
                                       collectively. The Court will not set a trial date in any case yet. That section (18) need not be
                                  16   addressed. To the extent any party believes that different time frames should apply that party shall
                                  17   be identified in the body of the CMC Statement itself and then shall provide as Attachment B a
                                  18   separate chart including both the presumptive dates and the requested dates and an explanation for

                                  19   the request. In the Omnibus Case Management Order to be delivered to the Court, plaintiff’s
                                       counsel shall compile and organize (by case number) all Attachment B(s) together.1
                                  20
                                              With respect to certifications including evidence preservation (section 6) and professional
                                  21
                                       conduct (section 20), these can be addressed collectively.
                                  22          As sections 9 (class actions) and 16 (expedited trial procedure) do not apply, parties are
                                  23   relieved from addressing them.
                                  24          Parties shall respond in the body of the CMC Statement on the following topics either

                                  25   collectively or with plaintiff’s statement first and that of each defendant (by case number)
                                       following:
                                  26

                                  27
                                              1
                                  28            To the extent any group of cases seeks the same set of deadlines those cases should all
                                       use the same attachment.
                                                                                        5
                                              -Related Cases (section 10);
                                   1          -Relief requested including an estimate of damages for each case (section 11/Patent
                                   2          Rules)
                                              -Settlement and ADR (section 12)
                                   3          -Consent to any Magistrate Judge of your collective choosing (section 13)
                                              -Other References (section 14)
                                   4          -Narrowing of Issues (section 15)
                                              -Other matters to facilitate the just, speedy and inexpensive disposition (section 21)
                                   5

                                   6   With respect to section “19. Disclosure of Non-party Interested Entities or Persons,” each party
                                       should file in their own case by including the response in Attachment C-1 for plaintiff and
                                   7
                                       Attachment C-2 for each respective defendant. In the Omnibus Case Management Order to be
                                   8
                                       delivered to the Court, plaintiff’s counsel shall compile and organize (by case number) all
                                   9
                                       Attachment C(s) together.
                                  10          A courtesy copy of each individual filing is waived. The Court only requires the Omnibus
                                  11   Case Management Order explained herein.
                                  12          Further, three business days in advance of the case management conference date, the
Northern District of California
 United States District Court




                                       parties shall also file a joint notice which identifies all counsel and the parties they represent
                                  13
                                       that will be appearing at the case management conference on October 9, 2019. See e.g., In Re
                                  14
                                       Lithium Ion Batteries Antitrust Litigation, 13-md-2420-YGR, Dkt. No. 1859.
                                  15
                                              IT IS SO ORDERED.
                                  16

                                  17
                                       Dated: August 19, 2019
                                  18
                                                                                            YVONNE GONZALEZ ROGERS
                                  19                                                        UNITED STATES DISTRICT COURT JUDGE

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        6
